February 18, 2015


                                    NO. 03-15-00069-CV



                              IN THE COURT OF APPEALS
                       FOR THE THIRD DISTRICT OF TEXAS
                                         AT AUSTIN



                           CHARLES R. RANDY TURNER,
                                                Appellant

                                               V.


                AQUAPLEX, INC. and JAMES EDWARD JONES, JR.,
                                               Appellee


           On Appeal from the 126th District Court of Travis County, Texas
                           Honorable Darlene Byrne, Presiding


                     APPELLANT'S MOTION TO DISMISS APPEAL


       Charles R. "Randy" Turner, APPELLANT in the above-styled and numbered appeal files

this motion to dismiss that appeal pursuant to T.R.A.P. 42.19(a)(1).

       Appellant filed his Notice of Appeal on January 26, 2015. Appellant has since reached

an accord with Appellees so that an appeal is no longer necessary.

       Accordingly, Appellant respectfully requests that this appeal be dismissed with prejudice

to the right of Appellant to ever file another appeal in this case. No other action need be taken

by the Court.
                                   Certificate of Conference


       In accordance with T.R.A.P. 10.1(5), Appellant has conferred with all parties and there is
no opposition to this motion.

                                            Respectfully submitted,




                                            Charles R. *Randy"Turner, Pro Se, Personally
                                            and for Rancho La Valencia, Inc.
                                            4305 Livingston Avenue
                                            Dallas, Texas 75205
                                            (214)796-1969
                                            crturnerdal las@gmai I.com



                                CERTIFICATE OF SERVICE


       I herebyjttrtify that a true and correct copy of the foregoing document has been sent via
email this /O flay ofFebruary, 2015 to the following:
       Email: dbrothers@ebkh.com
       D. Douglas Brothers
       George, Brothers, Kincaid & Horton, L.L.P.
       114 W. 7th Street, Suite 1100
       Austin, TX 78701

       Email: kallen@gdhm.com
       Kathryn E. Allen
       Graves, Dougherty, Hearon & Moody
       401 Congress Ave. Suite 2200
       Austin, Texas 78701




                                                    Charles R. "Randy" Turner
                                                          EK&
Third Court of Appeals
Clerk of the Court: Jeffrey D. Kyle
PO Box 12547 \
Austin, Texas 78711
                                      ^rtf-to
                                                 RECEIVE
                                                  FEB 17 2015
                                            TEXAS EMERGENCY SE
                                               RETIREMENTSYSTE